ATTORNEY            GENERAL         OF TEXAS
                                           GREG       ABBOTT




                                            September 25,2006



The Honorable Leticia Van de Putte, R. Ph.             Opinion No. GA-0464
Chair, Committee on Veteran Affairs
    and Military Installations                         Re: Whether Transportation Code section 521.126
Texas State Senate                                     prohibits a retailer, acting in compliance with
Post Office Box 12068                                  Health and Safety Code section 486.014, from
Austin, Texas 7871 l-2068                              electronically recording and storing personal data
                                                       from the driver’s license of a person who purchases
                                                       certain nonprescription drugs that could be used in
                                                       the manufacture of methamphetamine
                                                       (RQ-0435-GA)

Dear Senator Van de Putte:

        You ask whether section 52 1.126 of the Transportation Code prohibits a retailer, acting in
compliance with Health and Safety Code section 486.0 14, from electronically recording and storing
personal data from the driver’s license of a person who purchases certain nonprescription drugs that
could be used in the manufacture of methamphetamine.’

        Under section 52 1.126 a person commits a Class A misdemeanor                if the person:

                 (1) accesses or uses electronically readable information derived
                 from a driver’s license, commercial driver’s license, or personal
                 identification certificate; or

                 (2) compiles or maintains a database of electronically readable
                 information derived from driver’s licenses, commercial driver’s
                 licenses, or personal identification certificates.

TEX. TRANSP.   CODE ANN. $ 521.126(b)-(c)          (Vernon Supp. 2006). But, pertinent here, subsection
(d) excepts from the general prohibition

                 a person who accesses, uses, compiles, or maintains a database of the
                 information for a law enforcement        or governmental    purpose,
                 including:


            ‘Letter from Honorable’Leticia Van de Putte, R. Ph., Chair, Committee on Veteran Affairs and Military
Installations, Texas House of Representatives, to Honorable Greg Abbott, Attorney General of Texas (Jan. 17,2006)
(on file with the Opinion Committee, also available al http://~w.oag.state.tx.us) [hereinafter Request Letter].
The Honorable Leticia Van de Putte, R.Ph. - Page 2                     (GA-0464)




                           (1)  an officer or employee of the [Department of Public
                 Safety] carrying out law enforcement or government purposes;

                         (2)   a peace officer, as defmed by Article 2.12, Code of
                 Criminal Procedure, acting in the offtcer’s official capacity;

                           (3) a license deputy, as defined by Section 12.702, Parks
                 and Wildlife Code, issuing a license, stamp, tag, permit, or other
                 similar item through use of a point-of-sale system under Section
                 12.703, Parks and Wildlife Code;

                           (4)a person acting as authorized                     by Section   109.61,
                 Alcoholic Beverage Code[;]

                         (5)    a person establishing           the identity      of a voter- under
                  Chapter 63, Election Code[; or]

                         ([6])’ a person acting as authorized              by Section .161.0825;
                  Health and Safety Code.

Id 5 521.126(d).

         As background to your question, you explain that chapter 486 of the Health and Safety Code
was added by the Seventy-ninth Legislature as a part of House Bill 164 to “give state authorities the
ability to track retail purchases of products which could be used in the manufacture of
methamphetamine.”      Request Letter, supra note 1.3 Section486.014 ofthe Health and Safety Code
is integral to your question, and provides in relevant part:

                  Before completing an over-the-counter sale of a product containing
                  ephedrine, pseudoephedrine,    or norpseudoephedrine,   a business
                  establishment that engages in those sales shall:

                           (1) require the person making the purchase to:

                                (A) display a driver’s license or other form of
                  identification containing the person’s photograph and indicating that
                  the person is 16 years of age or older;


         ‘The legislature adopted two subsections (d)(5) in 2005. The later enacted, enumerated subsection (5) here,
was adopted as part of House Bill 178. See Act of May 27,2005,79th        Leg., RX, ch. 1189,~$2,2005 Tex. Gen. Laws
3903,3903. The earlierenactedsubsection,       enumerated here as ([6]), was adopted as part of Senate Bill 1465. See Act
ofMay 23,2005,79th       Leg., R.S., ch. 391, 5 2,2005 Tex. Gen. Laws 1081, 1082.

         ‘See also Act of May 27,2005,79tb      Leg., R.S., ch.,282, 5 9,2005    Tex. Gen. Laws 841, 856-60 (codified at
TEX. HEALTH& SAFETYCODEANN ch. 486).
The Honorable Leticia Van de Putte, R.Ph. - Page 3                       (GA-0464)




                         (2) make a record of the sale, including the name of the
                  person making the purchase, the date of the purchase, and the item
                  and number of grams purchased[.]

TEX. HEALTH      & SAFETY       CODE ANN.       5 486.014(1)(A),  ernon Supp. 2006). The business
                                                                      (2) (V
establishment must “maintain each record made under Section 486.014(2) until at least the second
anniversary of the date the record is made and shall make each record available on request by the
department [of State Health Services] or the Department of Public Safety.” Id. 5 486.015. The
intent of the bill’s authors, you inform us, was to encourage retailers that have electronic purchase
systems to use those systems “to record such purchases and produce copies for law enforcement” by
electronically reading a person’s driver’s license to record the information encoded in its magnetic
stripe. See Request Letter, supva note 1. But the concern is whether the statutes sufficiently
manifest this intent because section 521.126(d) does not expressly enumerate complying with chapter
486 as one of section 521.126’s specific exceptions. See TEX. TRANSP. CODE ANN. § 521.126(d)
(Vernon Supp. 2006). Thus, your question. See Request Letter, supra note 1.

         In its prior incarnations, the language excepting certain actions from section 521.126’s
general prohibition was narrower, and this office construed it as such? Section 521.126 was,
however, substantively amended by three bills during the Seventy-ninth Legislature’s regular
session.’ Relevant to your question, one ofthe three bills, House Bill 178, amended section 521.126
by adding this italicized language: “The prohibition provided by subsection (b) does not apply to
a person who accesses, uses, compiles, or maintains a database of the information for a law
enfircement or governmental purpose, including: [an added exception ~outlined above].” Act of
May 27,2005,79th       Leg., R.S., ch. 1189, 5 2,2005 Tex. Gen. Laws 3903,3903 (emphasis added).
The term “include” in a statute is a “term[] of enlargement and not of limitation or exclusive
enumeration, and use of the term[] does not create a presumption that components not expressed are
excluded.” TEX. GOV’T CODE ANN. § 311.005(13) (Vernon 2005). But to be included with a
statute’s illustrative list, anunenumerated activity must be like the items enumerated. See Tex. Att’y
Gen. Op. No. JC-0410 (2001) at 3; see also JacksonLaw Of$ce v. Chappell, 37 S.W.3d 15,26 (Tex.
App.-Tyler      2000, pet. denied) (stating that the term “include” marks an illustrative list); c$ County
of Harris v. Eaton, 573 S.W.2d 177,179 (Tex. 1978) (construing the phrase “such as” in a statute
listing “special defects such as .” in light of the ejusdem generis doctrine to “include those defects


        ‘See Act ofMay 30, 1999,76th Leg., R.S., ch..1340, 5 1, 1999 Tex. Gen. Laws 4554,4554 (requiringas the
only exception to its general prohibition that the Deparhnent of Public Safety “take necessary steps to .sxwe that the
information [encoded in the magnetic stripe of a driver’s license] is used only for law enforcement or governmental
purposes”)(originalversion);Tex. Att’y Gen. Op.No. JC-0337 (2001)(determiningthattheDepartment         ofPublic Safety
properly interpreted the original version of section 52 1.126 to except from its general prohibition   anly law enforcement
and other governmental agencies acting in their official capacities; the original version’s language   did not except private
parties acting to detect violations of the law related to their businesses); Tex. Att’y Gen. Op.        No. K-0540 (2002)
(determining that the original version’s excepting language did not permit a financial institution     to access information
encoded on the magnetic stripe of a driver’s license).

         %5%xAct ofMay 17,2005,79th        Leg., R.S., ch. 250, 5 1,2005 Tex. Gen. Laws 449,449-50;    Act ofMay 23,
2005,79th Leg., R.S., ch. 391, 5 2,200s    Tex. Gen. Laws 1081, 1082; Act of May 27,2005,79th    Leg., R.S., ch. 1189,
5 2,2005 Tex. Gen. Laws 3903,3903.
The Honorable Leticia Van de Putte, R.Ph. - Page 4                         (GA-0464)




ofthe same kind or class as the ones expressly mentioned”). Thus, given section 521.126’s broader
excepting language, to answer your question we need to determine whether complying with Health
and Safety Code section 486.014 has a law enforcement or governmental purpose analogous to any
of section 521.126’s enumerated exceptions.

         In this respect, we consider sections 521.126(d)(4) and 521,126(d)([6]) to begparticularly
applicable.     For example, subsection (d)([6]) excepts from the general prohibition “a person
acting as authorized by Section 161.0825, Health and Safety Code.” TEX. TRANSP. CODE ANN.
5 521,126(d)([6]) (Vernon Supp. 2006). Health and Safety Code section 161.0825 authorizes a
person to “access electronically readable information on a driver’s license, commercial driver’s
license, or identification certificate for the purpose of complying with Section 161.082.” TEx.
HEALTH& SAFETY CODE ANN. 5 161.0825 (Vernon Supp. 2006). Under Health and Safety Code
section 16 1.082, a person commits a Class C misdemeanor if the person “sells, gives, or causes to
be sold or given a cigarette or tobacco product to someone who is younger than 18 years of age.”
Id. 5 161.082(a)( 1) (Vernon 2001). But “[i]t is a defense to prosecution under Subsection,(a)( 1) that
the person to whom the cigarette or tobacco product was sold or given presented to the defendant
apparently valid proof of identification,” which includes a Texas driver’s license or Texas
identification card. Id. § 161.082(d)+e).        In short, sections 161.082 and 161.0825 work in
conjunction to require a commercial business to help enforce Texas laws related to purchasing a
regulated product like tobacco by requiring the business to verify the purchaser’s age and authorizing
the business to do so by means of swiping the purchaser’s driver’s license.6 ~Because a commercial
business required to help enforce Texas laws related to purchasing a regulated product is excepted
from section 521.126’s general prohibition, a business operating in this way must necessarily
accomplish a law enforcement or governmental purpose.

         Section486.014 oftheHealth and Safetycodeislikesection        161.082 inthat section486.014
also requires a commercial business to help enforce Texas laws related to purchasing a regulated
product-here,      certain over-the-counter      drugs that could be used in manufacturing
methamphetamine.      See id. 5 486.014(l)-(2) (Vernon Supp. 2006) (requiring the business to verify
that the purchaser is sixteen years of age or older and requiring the business to make a record of the
purchase under the purchaser’s name); id. 5 486.0 15 (requiring the business to have that information
available upon request for the Department of State Health Services or the Department of Public
Safety). And of particular significance, retailers are not collecting the data for their own use; that,
of course, would constitute a violation of the law. Instead, the sole purpose for collecting the
information is to make it available to the Department of State Health Services or the Department of
Public Safety. As such, section 486.014 describes a law enforcement or governmental purpose



            ‘Like section 521.126(d)([6]), subsection (d)(4) excepts a “per&      acting as authorized by Section 109.61,
 Alcoholic Beverage Code.” TEX. TRAMP. CODE ANN. 5 521.126(d)(4) (Vernon Supp. 2006). And Alcoholic Beverage
 Code section 109.61 operates like Health and Safety Code section 161.0825 by permitting a person to “access
 electronically readable information on a driver’s license, commercial driver’s license, or identification certificate for the
 purpose of complying with the [Alcoholic Beverage Code] OTa rule ofthe [Alcoholic Beverage Commission], including
for thepurpose ofpreventing thepersonfrom         committing an offense under this code.” TEX. ALCO. BEV. CODE ANN.
 $3109.61 (Vernon Supp. 2006) (emphasis added).
The Honorable Leticia Van de Putte, R.Ph. - Page 5        (GA-0464)




exception to Transportation Code section 521.126’s general prohibition. In answer to your specific
question, then, section 521.126 of the Transportation Code does not prohibit a retailer, acting in
compliance with section 486.014 of the Health and Safety Code, from electronically recording and
storing personal data from the driver’s license of a person who purchases certain nonprescription
drugs that could be used in the manufacture of methamphetamine.
The Honorable Leticia Van de Putte, R.Ph. - Page 6        (GA-0464)




                                     SUMMARY

                       Section 521.126 of the Transportation Code does not prohibit
              a retailer, acting in compliance with section 486.014 of the Health
              and Safety Code, from electronically recording and storing personal
              data from the driver’s license of a person who purchases certain
              nonprescription drugs that could be used in the manufacture of
              methamphetamine.

                                            Very truly yours,




RENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Daniel C. Bradford
Assistant Attorney General, Opinion Committee